DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/28/2022 has been entered and claims 2-3, 10, 16-17 and 20-21 are cancelled, thus claims 1, 4-9, 11-15 and 18-19 are currently pending in this application. 

Claim Objections
Claims 6 and 11-12 are objected to because of the following informalities: claim 6 is dependent on cancelled claim 2 and claims 11-12 are dependent on cancelled claim 10.  The limitations of claims 6 and 10 have been incorporated into claim 1, therefore, claims 6 and 11-12 should be dependent on claim 1 are examined as being dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1, 4-5, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 in view of Yoon et al. US PGPub. 2016/0233278, both of record, and further in view of Lee et al. US PGPub. 2017/0076678.	Regarding claims 1 and 15, Kim a display device (products like navigation, PDA, mobile phone, [0007]) comprising a display panel (organic light emitting device, fig. 2) [0038], wherein the display panel comprises:
 	a substrate (100, fig. 2) [0040]; 	an electroluminescent (EL) display unit group (group of three 130, fig. 2; hereinafter called 130’) [0040] disposed on one (top) side of the substrate (100), and comprising a plurality of EL display units (130, fig. 2) [0040] for emitting light of different colors (R, G, B, [0047]); 	a filter layer (240, fig. 2) [0052], disposed on a light emitting (top) side of the EL display unit (130), the filter layer (240) comprising a plurality of filters (R, G, B, fig. 2) [0067] allowing lights of different colors to pass through [0068], a light emitted
from the EL display unit (130) having a color [0047] same as a color of a light allowed [0068] to pass through the filter (240) disposed on the light emitting (top) side of the EL display unit (130);  	a pixel defining layer (131, fig. 2) [0044] comprising a plurality of openings (wherein 13-133 are located, fig, 2; hereinafter called 131’) disposed on the substrate (100), wherein the EL display unit (130) is disposed at the opening (131’); and 	wherein a color defining structure (230, fig. 2) [0052] is provided between adjacent filters (R, G, B, fig. 2), and the color defining structure (230) is used for defining two adjacent filters (between R and G and between G and B, fig. 2)  (Kim, fig. 2). 	But Kim fails to teach wherein the pixel defining layer (131) is made of a light shielding material; and wherein the color defining structure (light-shielding layer 230) is formed by edges of two adjacent filters (R, G, B) overlapped with each other. 	However, Yoon teaches a display device [0006] comprising a display panel (fig. 5) comprising a pixel defining layer (350, fig. 5) [0150], wherein the pixel defining layer (350) is made of a light shielding material [0150] (Yoon et al., fig. 5, [0150]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the pixel defining layer of Kim with the light shielding material of the pixel defining layer of Yoon in order to prevent scattering of external light (Yoon et al., [0150]).” 	Kim and Yoon still do not teach wherein the color defining structure (light-shielding layer 230) is formed by edges of two adjacent filters (R, G, B) overlapped with each other. 	However, Lee teaches a display panel (fig. 1) wherein the color defining structure (320, fig. 1) [0050] is formed by edges of two adjacent filters (320B and 320G for instance, fig. 1) overlapped with each other [0049] (Lee et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material used for the light-shielding layer/color defining structure of Kim for the overlapping color filter materials taught by Lee because such color defining structure as taught by Lee is well-known in the art and such substitution is art recognized equivalence for the same purpose (for light-shielding and color defining) to obtain predictable results such blocking of light and prevention of color mixing without using a separate light blocking member/color defining structure (Lee et al., [0049]) (see MPEP 2144.06).	Regarding claim 4, Kim in view of Yoon and Lee teaches the display panel according to claim 1, wherein the filter layer (240) is carried by the substrate (100), and the EL display units (130) are encapsulated by an encapsulating film layer (140, fig. 8) [0040] (Kim, fig. 2, [0040]).
 	Regarding claim 5, Kim in view of Yoon and Lee teaches the display panel according to claim 4, wherein the filter layer (240) is disposed on a (top) side of the EL display unit (130) facing away from the substrate (100) (Kim, fig. 2).
 	Regarding claim 18, Kim in view of Yoon and Lee teaches the display device according to claim 15, wherein the display device is an organic light-emitting diode (OLED) display device [0038] (Kim et al., fig. 2, [0038]). 	Regarding claim 19, Kim teaches a method, comprising:
providing a display panel (organic light emitting device, fig. 2) [0038], wherein the display panel comprises: 	a substrate (100, fig. 2) [0040];
 	an electroluminescent (EL) display unit group (group of three 130, fig. 2; hereinafter called 130’) [0040] disposed on one (top) side of the substrate (100), and comprising a plurality of EL display units (130, fig. 2) [0040] for emitting light of different colors (R, G, B, [0047]);
 	a filter layer (240, fig. 2) [0052] disposed on a light emitting side of the EL display units (130), the filter layer (240) comprising a plurality of filters (R, G, B, fig. 2) [0067] allowing lights of different colors to pass through [0068], and a light emitted from the EL display units (130) having a color [0047] same as a color of a light allowed [0068] to pass through the filter (240) disposed on the light emitting (top) side of the EL display
units (130);  	a pixel defining layer (131, fig. 2) [0044] comprising a plurality of openings (wherein 13-133 are located, fig, 2; hereinafter called 131’) disposed on the
substrate (100), wherein the EL display units (130) are disposed at the openings (131’); and 	wherein a color defining structure (230, fig. 2) [0052] is provided between adjacent filters (R, G, B, fig. 2), and the color defining structure (230) is used for defining two adjacent filters (between R and G and between G and B, fig. 2)  (Kim, fig. 2). 	But Kim fails to teach wherein the pixel defining layer (131) is made of a light shielding material; and wherein the color defining structure (light-shielding layer 230) is formed by edges of two adjacent filters (R, G, B) overlapped with each other. 	However, Yoon teaches a display device [0006] comprising a display panel (fig. 5) comprising a pixel defining layer (350, fig. 5) [0150], wherein the pixel defining layer (350) is made of a light shielding material [0150] (Yoon et al., fig. 5, [0150]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the pixel defining layer of Kim with the light shielding material of the pixel defining layer of Yoon in order to prevent scattering of external light (Yoon et al., [0150]).” 	Kim and Yoon still do not teach wherein the color defining structure (light-shielding layer 230) is formed by edges of two adjacent filters (R, G, B) overlapped with each other. 	However, Lee teaches a display panel (fig. 1) wherein the color defining structure (320, fig. 1) [0050] is formed by edges of two adjacent filters (320B and 320G for instance, fig. 1) overlapped with each other [0049] (Lee et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material used for the light-shielding layer/color defining structure of Kim for the overlapping color filter materials taught by Lee because such color defining structure as taught by Lee is well-known in the art and such substitution is art recognized equivalence for the same purpose (for light-shielding and color defining) to obtain predictable results such blocking of light and prevention of color mixing without using a separate light blocking member/color defining structure (Lee et al., [0049]) (see MPEP 2144.06). 	 	Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 in view of Yoon et al. US PGPub. 2016/0233278, both of record, and  Lee et al. US PGPub. 2017/0076678 as applied to claim 1 above, and further in view of Yang et al. US PGPub. 2021/0232250 of record. 	Regarding claim 6, Kim in view of Yoon and Lee teaches the display panel according to claim [[2]] 1, wherein the display panel (fig. 2) further comprises a touch structure (220, fig. 2) [0052], the touch structure (220) is disposed in the display panel (fig. 2) but fails to teach wherein a projection of the touch structure (220) on the substrate (100) is located within a projection range of the color defining structure (230) on the substrate (100). 	However, Yang teaches a display panel (fig. 2A and 3A) comprises a touch structure (TE, fig. 2A and 3A) [0056], the touch structure (TE) is disposed in the display panel (fig. 2A and 3A), wherein a projection of the touch structure (TE, for example, TL1 and TL2, fig. 3A) [0056] on the substrate (110, fig. 3A) [0067] is located within (narrower and overlapping, fig. 3A) a projection range of the color defining structure (BM, fig. 5) [0062] on the substrate (110) (Yang et al., fig. 2A and 3A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch structure of Kim such that the tough structure is as taught by Yang in order to prevent loss of an opening area since the touch electrodes are covered by the black matrix (Yang et al., [0062]). 	Regarding claim 7, Kim in view of Yoon, Lee and Yang teaches the display panel according to claim 6, wherein, the touch structure (TE) comprises a plurality of first touch electrodes (TE1/TL1, fig. 2A and 3A) [0062] positioned parallel to each other and a plurality of second touch electrodes (TE2/TL2, fig. 2A and 3A) [0063] positioned parallel to each other, and the plurality of first touch electrodes (TL1) and the second touch electrode (TL2) are crossed (fig. 2A) and insulated (via BM, fig. 3A; BM provides electrical isolation, [0065]) from each other (Yang et al., fig. 2A and 3A).
 	Regarding claim 8, Kim in view of Yoon, Lee and Yang (embodiment of fig. 3A) does not teach the display panel according to claim 7, wherein the second touch electrode (TL2) comprises a plurality of second sub-touch electrodes spaced apart from the first touch electrode (TL1) and disposed at the same layer with the first touch electrode (TL1); the second sub-touch electrodes are connected by a bridge; and the bridge and the first touch electrode are insulated from each other by providing an insulating layer or an insulating pattern. 	However, Yang teaches another embodiment (fig. 6-7) of a display panel wherein, the second touch electrode (TL1, fig. 7) [0099] comprises a plurality of second sub-touch electrodes (TL1) spaced apart from the first touch electrode (TL2, fig. 7) [0099] and disposed at the same layer (coplanar and directly contacting 170 fig. 7) with the first touch electrode (TL2), the second sub-touch electrodes (TL1) are connected by a bridge (BE, fig. 7) [0088], and the bridge (BE) and the first touch electrode (TL2) are insulated from each other by providing an insulating layer (CF and/or BM, fig. 7; BM provides electrical isolation, [0065]) or an insulating pattern (Yang et al., fig. 6-7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Yang by providing the touch electrodes in the manner as taught by Yang in order to prevent an increase in the distance between the organic light emitting layer and the color filter thereby preventing a change in luminance and viewing angle (Yang et al., [0104]). 	Regarding claim 9, Kim in view of Yoon, Lee and Yang teaches the display panel according to claim 7, wherein the first touch electrode (TL1) and the second touch electrode (TL2) are insulated [0065] from each other by the color defining structure (BM, fig. 3A, [0065]) (Yang et al., fig. 3A).
 	Regarding claim 13, Kim in view of Yoon, Lee and Yang teaches the display panel according to claim 6, wherein the EL display units (130) are encapsulated by an encapsulating film layer (140, fig. 2) [0040]; and a buffer layer (300, fig. 2) [0042] is further disposed between the touch structure (220) and the encapsulating film layer (140) (Kim, fig. 2).
 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 in view of Yoon et al. US PGPub. 2016/0233278, both of record, and  Lee et al. US PGPub. 2017/0076678 as applied to claim 1 above, and further in view of Lee et al., US PGPub. 2017/0005292 of record.
 	Regarding claim 11, Kim in view of Yoon does not teach the display panel according to claim [[10]] 1, further comprising a spacer disposed on the pixel defining layer (131), wherein a top surface area of the spacer is larger than a bottom surface area. 	However, Lee teaches a display panel (fig. 7) comprising a spacer (490, fig. 7) [0149] is further disposed on the pixel defining layer (486, fig. 7) [0169], and a top surface area of the spacer (490) is larger than a bottom surface area (reverse tapered shape, fig. 7, [0170]) (Lee et al., fig. 7, [0170]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kim by adding the spacer on the pixel defining layer as taught by Lee in order to prevent damage on the organic light emitting layer during the formation of the light emitting layer (Lee et al., [0170]).

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 in view of Yoon et al. US PGPub. 2016/0233278, both of record, and  Lee et al. US PGPub. 2017/0076678 as applied to claim 10 above, and further in view of Oh et al. US PGPub. 2018/0061899 of record.
	Regarding claim 12, Kim in view of Yoon teaches the display panel according to claim 10, wherein: a color defining structure (230) is disposed between adjacent filters (R, G, B, fig. 2) and a projection position of the color defining structure (230) on the substrate (100) corresponds (overlaps) to a projected position of the pixel defining layer (131) on the substrate (100) (Kim, fig. 2). 	But Kim in view of Sun fails to teach wherein the color defining structure (230) comprises a black matrix. 	But Oh teaches a display panel (fig. 8) [0122], wherein the color defining structure (194, fig. 8) [0123] comprises black matrix [0123] (Oh et al., fig. 8, [0123]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material used for the light-shielding layer of Kim for the black matrix material as taught by Oh because black matrix is well-known in the art and such substitution is art recognized equivalence for the same purpose (for light-shielding) to obtain predictable results such as the prevention of optical coherence and light leakage between adjacent pixels (Oh et al., [0125]) (see MPEP 2144.06).


 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 in view of Yoon et al. US PGPub. 2016/0233278, both of record, and  Lee et al. US PGPub. 2017/0076678 as applied to claim 1 above, and further in view of Mitsui et al. US PGPub. 2020/0064973 of record. 	Regarding claim 14, Kim in view of Yoon and Lee teaches the display panel according to claim 1, wherein: a protective layer (210+200+250, fig. 2) [0052] is further disposed on a (top) side of the filter layer (240) away from the EL display units (130); and the protective layer (210+200+250) is configured to have one or more layers (210+200+250) (Kim, fig. 2, [0052]). 	But Kim fails to teach wherein the protective layer (220) is adhered and fixed to a touch operation surface of the touch structure through an optically transparent adhesive or a pressure sensitive adhesive. 	However, Mitsui teaches a display panel (fig. 7) [0034] wherein the protective layer (33-36, fig. 7) [0060] is adhered and fixed to a touch operation (top) surface of the touch structure (30, fig. 7) through an optically transparent adhesive or a pressure sensitive adhesive (32, fig. 7) (Mitsui et al., fig. 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Kim by attaching the protective layers of Kim on the touch structure as taught by Mitsui in order to function as a stress relaxation layer (Mitsui et al., [0097]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 11-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892